—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the proceeding is dismissed *794as moot (see, Matter of Holmes v Selsky, 283 AD2d 754; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P. J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.